Wade, C. J.
1. While, on the trial of one indicted under' section 148 of the Penal Code, for robbery by force and intimidation, it was error to give in charge to the jury the part of that section which relates to robbery by sudden snatching (Pride v. State, 124 Ga. 791, 53 S. E. 192), yet where the judge specifically confined the investigation of the jury to the determination of the guilt of the accused of robbery by force or intimidation, there was no reversible error in so charging, for the jury •could not have been misled thereby. See, in this connection, Harrison v. State, 12 Ga. App. 552 (77 S. E. 830).
2. On the trial of one for robbery by force and intimidation, and for an attempt thus to commit robbery, where the assault and battery by which the robbery was accomplished were specifically alleged in the indictment, there was no reversible error in instructing the jury as to what constitutes an assault and a battery, there being evidence tending to show the commission of both of these offenses by the accused, in the perpetration or attempted perpetration of the crime of robbery by force; and besides, this instruction was not harmful to the accused, as he was not convicted of assault and battery, or assault or battery.
3. The intent to 'steal- is a substantive element of robbery, and the failure so to instruct the jury is cause for a new trial (Sledge v. State, 99 Ga. 684 (2), 26 S. E. 756) ; but where the court generally instructed the'jury that “the intent to steal is an essential element of the offense of robbery,” it was not error to omit any fuller instruction as to intent, in the absence of a timely written request.
4. There is no merit in any of the assignments of error. The accused was charged both with robbery by force and intimidation and with the intent to rob, and the evidence sufficiently authorized the verdict of guilty, with a recommendation reducing the offense to a. misdemeanor, which recommendation was made effective by the court.

Judgment affirmed.


George and Luke, JJ., concur.